HOLDAWAY, Judge,
dissenting:
This is a good result from an equitable point of view. It does illustrate, however, the old adage that “hard eases make bad law.” The veteran was severely wounded by antiaircraft flak while flying a combat mission over Germany. He miraculously survived and parachuted into enemy territory where he was held as a prisoner of war for fifteen months. After service, he was awarded a 90% combined disability rating, which he maintained for almost forty years until he was granted a total disability rating on a combined sehedular basis. Unfortunately, he passed away only a few months before he had maintained that total disability rating for ten years. Thus, the veteran’s disability rating for VA compensation fell just short of meeting the time requirements under 38 U.S.C. § 1318(b). For that reason, the appellant was not eligible for dependency and indemnity compensation for the veteran’s non-service-eonnected death, unless she established that the veteran had been “entitled to receive” a total disability rating for his service-connected conditions for ten years prior to his death. See 38 U.S.C. § 1318(b)(1).
For purposes of a surviving spouse’s claim under section 1318, the prior disposition of an issue during the veteran’s lifetime is binding on VA when determining what level of compensation the veteran was entitled to receive. See 38 C.F.R. § 20.1106 (1998). However, like other final VA determinations, the spouse can seek to have a previous determination regarding the veteran’s degree of disability reversed or revised on the grounds of clear and unmistakable error. See 38 C.F.R. §§ 3.22(a)(2), 3.105(a) (1998). In this matter, the appellant raised one issue. She claims that the BVA’s decision was arbitrary and capricious in finding that the November 1983 RO decision was not clearly and unmistakably erroneous. The appellant claims that the RO failed to correctly apply 38 U.S.C. § 5110(b)(2) and that, as a matter of law, the veteran would have been entitled to an earlier effective date. However, the Board found that the RO’s decision was not clearly and unmistakably erroneous. The majority does not dispute the fact that the BVA decided that issue correctly. Therefore, this Court should affirm the decision of the Board.
A remand should be based on some type of error committed by the Board. The majority’s opinion basically says “try again,” without pointing to any error committed by the Board. The reason for the majority’s action is that their decision is based on an issue raised sua sponte. The appellant has not addressed a possible claim for total disability based on individual unemployability that may be still pending before VA. If there is one, she is free to pursue it without a remand from this Court. See Hanson v. Brown, 9 Vet.App. 29 (1996) (stating that an unadjudi-eated claim generally remains pending before VA until withdrawn); Meeks v. Brown, 5 Vet.App. 284 (1993) (holding that a claim before an RO remains pending until a final decision is rendered). This Court has consistently held that it will not review issues that were not raised before the Court. See Bucklinger v. Brown, 5 Vet.App. 435, 436 (1993); see also 38 U.S.C. § 7261(a) (stating that the Court’s scope of review is limited “to the extent necessary to its decision and when presented”). Furthermore, the Court has no jurisdiction over issues that have not been *234decided, at least implicitly, by the Board. See 38 U.S.C. § 7252(a) (stating that this Court has the “power to affirm, modify, or reverse a decision of the Board or to remand the matter as appropriate”); Ledford v. West, 136 F.3d 776, 779 (Fed.Cir.1998) (explaining that this Court’s jurisdiction “is premised on and defined by the Board’s decision concerning the matter being appealed”); Morgan v. Brown, 9 Vet.App. 161, 162 (1996).